PER CURIAM.
Karen Hines (Hines) appeals her conviction for perjury based upon statements she made under oath in a November 1995 civil deposition relating to worker’s compensation benefits. She argues that a subsequent statement given by her to investigators at her home on January 18, 1996, was involuntary because the investigators promised her immunity from prosecution for false statements given during the November 1995 deposition. We agree that the statement was involuntary and the trial court erred in denying Hines’ motion to suppress. Foreman v. State, 400 So.2d 1047 (Fla. 1st DCA 1981). Accordingly, we reverse and remand for a new trial.
REVERSED and REMANDED.
JOANOS, LAWRENCE and VAN NORTWICK, JJ., CONCUR.